                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

BRANDON WILLIAMS                                                             PLAINTIFF

V.                          CASE NO. 3:19-CV-302-KGB-BD

TY FRAISER, et al.                                                        DEFENDANTS

                                         ORDER

       Clarence Anderson filed this federal civil rights lawsuit on behalf of Kevin Jones,

Brandon Williams, and himself. (Docket entry #1) Each Plaintiff will litigate his claims

in a separate lawsuit.

       Mr. Williams has filed a complete application to proceed in forma pauperis (IFP).

Accordingly, his motion for leave to proceed IFP (#3) is GRANTED.

I.     IFP Application:

       Prisoners proceeding IFP in civil cases must pay a $350.00 filing fee. 28 U.S.C.

§1915(b)(1). But because they cannot afford to pay the filing fee in a lump sum, money is

withdrawn from their jail trust fund accounts in monthly installments to pay the fee. 28

U.S.C. § 1915(b)(1)-(2).

       Based on the information in Mr. Williams’s IFP application, the Court will not

assess any payment at this time. His custodians, however, will collect the $350.00 fee by

withdrawing monthly payments equal to 20% of the preceding month’s income credited

to Mr. Williams’s jail trust account (when the amount in his account exceeds $10.00),

until the filing fee is paid in full. Payments should clearly identify the name and number

assigned to this action.
       The Clerk of Court is directed to send a copy of this Order to the Arkansas

Department of Correction Trust Fund Centralized Banking Office, P.O. Box 8908, Pine

Bluff, Arkansas 71611, the Arkansas Department of Correction Compliance Division,

P.O. Box 20550, Pine Bluff, Arkansas 71612, and the Warden of the Craighead County

Detention Facility, 901 Willett Road, Jonesboro, Arkansas 72401.

II.    Screening:

       As noted, Clarence Anderson filed this lawsuit on behalf of Mr. Williams and Mr.

Jones. In the complaint, Mr. Anderson conclusively states that inmates have “been denied

proper medical treatment, recreation, chaplain, and news.” (#1 at p.4) In addition, he

states that the Defendants were aware of the “black mold infestation” at the Detention

Facility. Because Mr. Williams has not explained how the Defendants have violated his

constitutional rights specifically, he must file an amended complaint to clarify his

constitutional claims.

       In his amended complaint, Mr. Williams must specifically state how each

Defendant violated his rights and state the injury he suffered as a result of the violations.

He must file his amended complaint within 30 days. If Mr. Williams does not clarify his

claims in an amended complaint as directed, his claims may be dismissed. Local Rule

5.5.

       IT IS SO ORDERED, this 5th day of December, 2019.


                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE



                                              2
